PER CURIAM.
This is a proceeding under CR 65.08(2) seeking review of the refusal of the Franklin Circuit Court to suspend, during the *723pendency of appeal, an injunction issued by that court which prohibits the Commissioner of Banking and Securities from taking charge of the Mt. Zion Deposit Bank, a state bank located in Grant County, Kentucky.
KRS 287.600 clearly provides that any question regarding the propriety of the actions of the commissioner relevant to taking charge of a bank pursuant to KRS 287.-560(1) is subject to review in the county in which the banking institution is located. We have held in Barr v. Dorman, 249 Ky. 367, 60 S.W.2d 939 (1933), and Sweeny v. Jefferson County Bank’s Reorganization Committee, 250 Ky. 187, 61 S.W.2d 1090 (1933), that the circuit court in the county in which a bank is located is the only court with authority to review the actions of the commissioner relevant to taking charge of a bank.
The relief sought in the Franklin Circuit Court necessarily required a review by that court of the actions of the commissioner relevant to taking charge of a Grant County bank. The Franklin Circuit Court had no authority to undertake such a review.
The injunction issued by the Franklin Circuit Court is dissolved.
All concur.